        Case 1:20-cv-00661-EPG Document 24 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
      MARK ANTHONY BROWN,                                 CASE NO. 1:20-cv-00661-EPG
10
                            Plaintiff,                    ORDER DENYING MOTION FOR
11                                                        AMENDED COMPLAINT TO BE
                                                          RESCREENED AS MOOT
12              v.
13
      A. JARAMILLO, et al.,                               (ECF No. 23)
14
                            Defendants.
15

16

17

18            On June 15, 2020, Plaintiff Mark Anthony Brown filed a motion entitled “Motion for
19   Amended Complaint to be Rescreened by Magistrate Judge.” (ECF No. 23). Plaintiff’s request
20   was “that this amended claim be screened, and that Plaintiff not be recharged another court fee
21   . . . .” (Id. at 2).
22            Plaintiff appears to have drafted his motion on June 7, 2020. (Id. at 3) (date of signature).
23   The day after, the Court screened Plaintiff’s complaint. (ECF No. 20). The Court has not charged
24   Plaintiff a second filing fee; rather, the case is proceeding with the amended complaint. (Id. at 1
25   n.1) (“The Court notes that the events in the first amended complaint do not relate to those in the
26   original complaint. However, in the interests of justice, the Court will accept the first amended
27   complaint.”).
28
                                                         1
       Case 1:20-cv-00661-EPG Document 24 Filed 06/16/20 Page 2 of 2

 1        Plaintiff has already received his requested relief. The motion (ECF No. 23) is therefore

 2   DENIED AS MOOT.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   June 16, 2020                               /s/
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
